DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending in this application. 
Priority
 	This Application claims priority from provisional Application 62677562, filed 05/29/2018.
Specification
The substitute specification filed 01/22/2020 has not been entered because it does not conform to 37 CFR 1.125 (c) because: 37 CFR 1.125(c ) requires “An accompanying clean version (without markings) must also be supplied”. The file wrapper contains two versions of the specification but both have amendments.  The clean version without markings was not submitted. Please, resubmit a new substitute specification.
Since a new substitute clean version of the specification is due, please amend the text in the disclosure from “Figure” to “Fig.” to have a consistent claim terminology in the disclosure and the drawings.    
Claim Objections
Claims amended on 01/22/2020 are objected to because of the following informalities:  
 	The claims 1-5, 7-10, 12-16, 18-19 were amended but they do not comply with 37 CFR 1.121 (see MPEP 714). 

	For purposes of Examination, the highlighted portions of the claims will be considered as limitations positively recited and limiting the claimed invention. The bracketed numbers will not be given any patentable weight.     
	As stated above, the claims contain highlighted portions and the new text that was added was not underlined, and the claims were not labeled as “currently amended” or “previously presented”,  as required in 37 CFR 1.121(c )(2) “When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of "currently amended," and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of .   
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907).
	As per claim 1, Santarone teaches a method for assisting execution of manual protocols at production equipment includes (see [0008-009] “The present invention provides for automated apparatus for improved modeling of construction, Deployment and updating of a Processing Facility. The improved modeling is based upon generation of As Built and Experiential Data captured with one or both of Smart Devices and Sensors located in or proximate to the Processing Facility. The automated apparatus is also operative to model compliance with one or more performance levels for the Processing Facility related to processing of a Commercial Product.method and apparatus for assisting”; also, see [0146] the AR/VR system is for assisting a user and present him with data including experiential data (includes collection of data), maintenance data, and annotations (include operations instructions, 0147); 0058 “…providing on site guidance during the Service Call; providing documentation relevant to the building, equipment and machinery; providing access to remote experts that guide onsite technicians”; also, see [0259] “…indicate completion of a task”; also, see [0188] “augmented reality functions viewable in an AVM 201 including an AVM may be used to guide operators, surveyors, repair workers, or other individuals, through the Processing Facility”; [0191] “…service a problem…”):
	accessing a geospatial location of a mobile device (see Fig. 1B when a user is close (access an area or location) to a specific site/building, the structure is identified based on the mobile device and/or building coordinates;  [0130] “data in an AVM may be accessed via increasingly more accurate determinations. A first level of geospatial location determinations may be based upon a real estate parcel 110-113 and a second geospatial determination may be made according to position locators (discussed more fully below) included within the boundaries of the real estate parcel 110-113… to access a record of a design model for a specific wall portion within a structure based upon identification of a real estate parcel 110-113 and a location within a structure situated within the real estate parcel 110-113 and height and direction.” );
	identifying a particular site occupied by the mobile device based on the geospatial location (see [0036] “FIG. 1B illustrates geolocation aspects that may be used to identify a Commercial Property and corresponding data and predictions”; also, see [0131] “For example, in some embodiments, a unique identifier may be based upon Cartesian Coordinates, such as global positioning system (GPS) coordinates”; also, see [0133]; also, see Fig. 4A step 406 and see [0284] “At method step 406, the physical structure may be identified via a location. A physical location may include, for example, Cartesian Coordinates, such as Latitude and Longitude coordinates, GPS coordinates, or other verifiable set of location parameter”);
	accessing identifiers of a first set of wireless access points wirelessly accessible to the mobile device (see [0286] “The position may be determined relative to location identifiers”; also, see [0291] “c) referencing multiple positioning reference devices within the Processing Facility”; also, see [0297] “…The position identifiers 501-504 may include devices, such as, for example, a radio transmitter…may include a router or other WiFi device…”);
	based on identifiers of the set of wireless access points and known locations of wireless access points within the particular building, identifying a particular space within the particular building within the particular site occupied by the mobile device (see [0065] “Some exemplary embodiments may include updates to an AVM that include, one or more of: quantifying a make and model of equipment and machinery on site; time and date notation of change in location specific data; Model accessed and/or updated according to XYZ and distance data; XY data may include high level location designation within the street address via triangulation (i.e. such as a street address) and highly specific position designation (i.e. particular room and wall)”; [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers. Height may be determined via electronic devices, such as a smart device, or via triangulation referencing the location identifiers (locations
identifiers are discussed more fully above and below); also, see [0291] “…e) calculating a position within the Processing Facility, the calculation based upon a relative distance of the at least three positioning reference devices to the point of measurement and a triangulation calculation…”; also, see [0297-0298]);
	loading a protocol associated with an equipment unit in the particular space, the protocol defining a sequence of steps for operation of the equipment unit by a user (see also, see [0146] the AR/VR system is for assisting a user and present him with data including experiential data (includes collection of data), maintenance data, and annotations (include operations instructions, 0147); 0058 “…providing on site guidance during the Service Call; providing documentation relevant to the building, equipment and machinery; providing access to remote experts that guide onsite technicians”; also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis” also, see [0188] “augmented reality functions viewable in an AVM 201 including an AVM may be used to guide operators, surveyors, repair workers, or other individuals, through the Processing Facility”; [0191] “…service a problem…”; also, see [0259] “…indicate completion of a task”; also, see Fig. 1E the protocol includes directional audio);
	detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device (see [0075] “Image Capture Device, such as a
Charge Coupled Device ("CCD") capture device and/or an infrared capture device being available in a handheld [0078] “captured data may be compared
to a library of stored data using image recognition software to ascertain and/or affirm a specific location, elevation and direction of an image capture location”; also, see [0078] and [0234]; also, see Fig. 3G, 3H, the mobile device has a camera for imaging and thus detecting optical features in a field of view; also, see [0154); 
 	
 	in response to the first position of the mobile device falling within a first threshold distance of a first reference location proximal the equipment unit associated with a first step of the procedure, serving a first guidance for the first step to the user (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis).Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; see Fig. 1E the first step could include a directional audio capture);
	While Santarone clearly teaches the mobile device comprises a camera, wherein a location of an image captured is determined, Santarone does not explicitly teach calculating a first position of the mobile device within the particular space based on positions of the first set of optical features relative to a constellation of reference features represented in a space model of the particular space.
 	However, Reiley teaches a method for location determining comprising detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device (see 0019 “the method S100 to collect optical data at the mobile computing device, transform these optical data into a location of the mobile computing device… extract a more distinct constellation of 2D or 3D features from this composite 2D image or 3D point cloud; and refine the determined location of the mobile computing device based on a comparison of this revised constellation of 2D or 3D features to the localization”) and calculating a first position of the mobile device within the particular space based on positions of the first set of optical features relative to a constellation of reference features represented in a space model of the particular space (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone’s invention to include detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device and calculating a first position of the mobile device within the particular space based on positions of the first set of optical features relative to a constellation of reference features represented in a space model of the particular space as taught by Reiley in order to determine the (see [0065] “calculates a confidence score that a location within the localization map represents the location of the user's mobile computing device based on similarities in feature types and relative distances between features around this location in the localization map (or in the template image) and like image features in the optical image”) and provide an enhance localization methods when combined with Santarone’s method that uses wireless signal for localization.
	As per claim 2, Santarone-Reiley teaches the method of claim 1: Reiley further teaches wherein detecting the first set of optical features comprises: accessing a first color image recorded by the optical sensor at a first time during motion of the mobile device (see [0019]; also, see [0017] “Alternatively, the localization map can include a 3D model or 2D height map containing geospatially-label points or other features and constructed from depth (e.g., LIDAR) or color images of interior and/or exterior spaces within the geographic region”), extracting the first set of optical features from the first color image (see [0017], [0019]), and 	wherein calculating the position of the mobile device within the particular space comprises (see [0017], [0019], [0032], [0034], [0040], [0043]): calculating a first transform that projects the first set of optical features onto corresponding reference features in the space model with a first error (see [0017], [0019], [0032], [0034], [0040], [0043], [0071] “…projecting the location of the known feature…” ; [0073] “calculate a transform that projects the known features in the geospatial cluster onto corresponding image features in the optical image (or video frame, etc.); and apply the transform to geographic locations associated with these known features to calculate an actual 3D geographic location of the mobile computing device”); and calculating the first position of the mobile device, at a first resolution, within the particular space at the first time based on the first transform (see [0073] “calculate a transform that projects the known features in the geospatial cluster onto corresponding image features in the optical image (or video frame, etc.); and apply the transform to geographic locations associated with these known features to calculate an actual 3D geographic location of the mobile computing device); and further comprising: at the mobile device, serving a prompt to cease motion for a period of time (see [0020] “In the foregoing example, once the user has entered a pickup request into the autonomous vehicle, the native application can additionally or alternatively prompt the user to record a static image or video of her environment (e.g., a distinguishing feature in her proximity, such as a building entrance, a building facade, a billboard, a street sign, etc.) with the mobile computing device”; see [0032]-0033]); accessing a second color image recorded by the optical sensor during the period of time (see Fig. 3 detecting and extract image features from a next image; see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]); extracting a second set of optical features from the second color image (see Fig. 3 detecting and extract image features from a next image); calculating a second transform that projects the second set of optical features onto corresponding reference features in the space model with a second error less than the first error (see [0019] and Step S160l also, see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; the system of Reiley perform location based on different images and different locations; also, see [0082]); calculating a second position of the mobile device, at a second resolution (see [0019] and Step S160l also, see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; the system of Reiley perform location based on different images and different locations; also, see [0082]; also, see [0080] the second location is refined or has a greater resolution).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination to include wherein detecting the first set of optical features comprises: accessing a first color image recorded by the optical sensor at a first time during motion of the mobile device, extracting the first set of optical features from the first color image, and wherein calculating the position of the mobile device within the particular space comprises: calculating a first transform that projects the first set of optical features onto corresponding reference features in the space model with a first error; and calculating the first position of the mobile device, at a first resolution, within the particular space at the first time based on the first transform; and further comprising: at the mobile device, serving a prompt to cease motion for a period of time, accessing a second color image recorded by the optical sensor during the period of time; extracting a second set of optical features from the second color image; calculating a second transform that projects the second set of optical features onto corresponding reference features in the space model with a second error less than the first error; calculating a second position of the mobile device, at a second resolution greater than the first resolution, within the particular space at a second time based on the second transform as taught by Reiley in order to use several images for location see [0020] and [0067 “can prompt the user to actively scan her environment with a camera integrated into her phone, as described above, and then repeat the foregoing processes to calculate the user's actual location from these additional optical data”).
	Santarone further teaches following completion of the first step in the protocol, loading a second step in the protocol associated with a particular element on the equipment unit (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis), these controls are guidance for second steps zooming, volume, selections of data. Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; Santarone system allows the mobile device to capture, images, vibrations, sounds, collecting data of the equipment or structures, see [0019] and [0082]. These steps are provided); and rendering a second guidance for the second step, visually aligned with the particular element on the equipment unit, on a display coupled to the mobile device based on the second position of the mobile device at the second time (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis), these controls are guidance for second steps zooming, volume, selections of data. Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; Santarone system allows the mobile device to capture, images, vibrations, sounds, collecting data of the equipment or structures, see [0019] and [0082]. These steps are provided).
 	As per claim 3, Santarone-Reiley teaches the method of claim 2, Santarone further teaches wherein rendering the second guidance for the second step, visually aligned with the particular element on the equipment unit, comprises (see claim 2 above): extracting a location of the particular element, comprising a particular control input in a cluster of control inputs at a control panel on the equipment unit, from the first set of optical features detected in the field of view of the optical sensor (see Fig. 1D control panel; also, see [0154] “Referring now to FIG. 1E, a user 131 is illustrated situated within an AVM 111. The user 131 will be virtually located at a Vantage Point 137 and may receive data 136, including, but not limited to one or more of: image data 134, audio data 135 and Ambient Data 136. The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis). The user is presented with Image Data from within the AVM 111 that includes As Built data and virtual design data”); generating an augmented reality frame comprising a visual object visually aligned with the particular control input and distinguishing the particular control input in the cluster of control inputs (see [0154]); and rendering the augmented reality frame on the display integrated into the mobile (see [0154], and [317] “the wearable display 905 may comprise a helmet, which may allow for more detailed immersion. For example, a helmet may allow for temperature control, audio isolation, broader perspectives, or combinations thereof”).
	As per claim 9, Santarone-Reiley teaches the method of claim 1:
	Santarone further teaches wherein serving the first guidance for the first step to the user comprises serving the first guidance comprising (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis).Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”); [00291]; also, see page 26 claim 1 “performing a data capture routine from the XY position”); and in response to a second position of the mobile device falling within a second threshold distance of the second reference location proximal the equipment unit associated with the first step of the procedure, enabling data entry at the mobile device according to the first guidance (see [0154] respective controls for input of data are displayed when a user is within a certain distance of a plurality of different equipment or structures in a building; also, see  [0313] “The AVM model may be based upon a physical layout of the processing facility and include a layout of each item of machinery, equipment as well as facility features. At step 802, the AVM may receive data indicative of one or more performance metrics. Data may include data generated via a sensor and/or input by a user”).
	Reiley further teaches further teaches further comprising: detecting a second set of optical features in the field of view of the optical sensor (see Fig. 3 detecting and extract image features from a next image; see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]), calculating a second position of the mobile device within the particular space based on positions of the second set of optical features relative to the constellation of reference features represented in the space model of the particular space (see [0019] and Step S160l also, see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; the system of Reiley perform location based on different images and different locations; also, see [0082]); and in response to the second (see [0082] “the native application can illustrate this location within a graphical user interface within the native application and prompt the user to confirm the determined location. For example, the native application can show the determined location within a virtual map, render stock images of an indoor or outdoor space near the determined location within the graphical user interface, and/or present a textual description of known features or artifacts near the user (e.g., by retrieving this textual description from an online encyclopedia), etc. The user can then: review the determined location and confirm her location directly; or review this location-related content and confirm that such features indicated within the graphical user interface are present in her vicinity, thereby indirectly confirming that the determined location is correct”).
	Reiley further teaches the first guidance comprising a promptsee [0020] “In the foregoing example, once the user has entered a pickup request into the autonomous vehicle, the native application can additionally or alternatively prompt the user to record a static image or video of her environment (e.g., a distinguishing feature in her proximity, such as a building entrance, a building facade, a billboard, a street sign, etc.) with the mobile computing device”; see [0032]-0033]). 
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to see [0020] and [0067 “can prompt the user to actively scan her environment with a camera integrated into her phone, as described above, and then repeat the foregoing processes to calculate the user's actual location from these additional optical data”). It would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination to include the first guidance comprising a prompt
	As per claim 10, Santarone-Reiley teaches the method of claim 1, Reiley further teaches further comprising: detecting a second set of optical features in the field of view of the optical sensor (see Fig. 3 detecting and extract image features from a next image; see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]), calculating a second position of the mobile device relative to the equipment unit based on positions of the second set of optical features relative to a second constellation of reference features represented in an equipment model of the equipment unit (see [0019] and Step S160l also, see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; the system of Reiley perform location based on different images and different locations; also, see [0082]).
see [0020] and [0067 “can prompt the user to actively scan her environment with a camera integrated into her phone, as described above, and then repeat the foregoing processes to calculate the user's actual location from these additional optical data”); and
	Santarone further teaches in response to the second position of the mobile device falling within a second threshold distance of a second reference location on the equipment unit associated with a second step of the procedure, serving a second guidance for the second step to the user (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis), these controls are guidance for second steps zooming, volume, selections of data. Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; Santarone system allows the mobile device to capture, images, vibrations, sounds, collecting data of the equipment or structures, see [0019] and [0082]. These steps are provided).
	As per claim 17, Santarone teaches a method for assisting execution of manual protocols at production equipment includes (see [0008-009]; also, see claim 1 above for further rationale):
	accessing a geospatial location of a mobile device (see Fig. 1B when a user is close (access an area or location) to a specific site/building, the structure is identified based on the mobile device and/or building coordinates; [0130]; see claim 1 for further rationale);
	identifying a particular site occupied by the mobile device based on the geospatial location (see [0036], [0133]; also, see Fig. 4A step 406 and see [0284]; see claim 1 for further rationale);
	accessing identifiers of a first set of wireless access points wirelessly accessible to the mobile device (see [0286] and [0297]; see claim 1 for further rationale);
(see [0065], [0286], [0297-0298] and see claim 1 for further rationale);
	detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device (see [0075], see [0078] and [0234]; also, see Fig. 3G, 3H, the mobile device has a camera for imaging and thus detecting optical features in a field of view; also, see [0154] and see claim 1 for further rationale );
	
	following confirmation of presence of the mobile device in the particular space, loading a protocol associated with an equipment unit in the particular space, the protocol defining a sequence of steps for operation of the equipment unit by a user (see also, see [0146] the AR/VR system is for assisting a user and present him with data including experiential data (includes collection of data), maintenance data, and annotations (include operations instructions, 0147); 0058 “…providing on site guidance during the Service Call; providing documentation relevant to the building, equipment and machinery; providing access to remote experts that guide onsite technicians”; also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis” also, see [0188] “augmented reality functions viewable in an AVM 201 including an AVM may be used to guide operators, surveyors, repair workers, or other individuals, through the Processing Facility”; [0191] “…service a problem…”; also, see [0259] “…indicate completion of a task”; also, see Fig. 1E the protocol includes directional audio; the instructions/protocols are provided based on the location of the user);
	
	and at the mobile device, in response to the position of the mobile device falling within a first threshold distance of a location proximal the equipment unit associated with a first step of the procedure, serving a guidance for the first step to the user (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, thus, data of the AVM is generated when he user/mobile device is within a specific distance; also, see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis).Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; see Fig. 1E the first step could include a directional audio capture ).
	While Santarone clearly teaches the mobile device comprises a camera, wherein a location of an image captured is determined, Santarone does not explicitly teach confirming presence of the mobile device in the particular space based on alignment between the first set of optical features and a constellation of reference features represented in a space model of the particular space; and tracking a position of the mobile device relative to the equipment unit based on locations of the first set of optical features detected in the field of view of the optical sensor and the constellation of reference features represented in the space model.
	However, Reiley teaches a method for location determining comprising detecting a first set of optical features in a field of view of an optical sensor integrated into the mobile device (see 0019 “the method S100 to collect optical data at the mobile computing device, transform these optical data into a location of the mobile computing device… extract a more distinct constellation of 2D or 3D features from this composite 2D image or 3D point cloud; and refine the determined location of the mobile computing device based on a comparison of this revised constellation of 2D or 3D features to the localization”) and confirming presence of the mobile device in the particular space based on alignment between the first set of optical features and a constellation of reference features represented in a space model of the particular space and tracking a position of the mobile device relative to the equipment unit based on locations of the first set of optical features detected in the field of view of the optical sensor and the constellation of reference features represented in the space model (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone’s invention to include confirming presence of the mobile device in the particular space based on alignment between the first set of optical features and a constellation of reference features represented in a space model of the (see [0065] “calculates a confidence score that a location within the localization map represents the location of the user's mobile computing device based on similarities in feature types and relative distances between features around this location in the localization map (or in the template image) and like image features in the optical image”) and provide an enhance localization methods when combined with Santarone’s method that uses wireless signal for localization.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907) as applied to claim 2, and further in view of Meganathan et al (US 20150296188).
	As per claim 4, Santarone-Reiley teaches the method of claim 2: but it does not explicitly teach wherein calculating the first position of the mobile device at the first resolution comprises calculating the first position of the mobile device at the first resolution in response to proximity of the mobile device to a low-risk zone defined in the space model and associated with the first step in the protocol; and wherein serving the prompt to cease motion and calculating the second position of the mobile device at the second resolution comprises serving the prompt to cease motion and calculating the second position of the mobile device at the second resolution in response to proximity of the mobile device to a high-risk zone defined in the space model and associated with (in other words, the first image is associated with a low risk area and the second image is associated with a high risk area location when taken).
	However, Meganathan, teaches a system of associating imaging locations with low risk and high risk (see [0033]” In other non-designated areas (low-risk areas), the video quality parameters may be decreased to preserve system bandwidth”; 0034 “if one of these cameras is found within a high risk zone, then the system automatically begins recording these cameras for so long as the area remains under the high risk designation”), and images are taken according to these risks (see 0034; also, see [0043]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include imaging locations with low risk and high risk, and images are taken according to these risks as taught by Meganathan in order to increase the quality and resolution of the images (see [0032]). One of ordinary skill in the art before effective filing date of the claimed invention would have been motivated to include the teachings of Meganathan to produce images within low risk and high risk areas for detecting the location of a mobile device based on images takes at the low risk and high risk areas with higher accuracy.      
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907) as applied to claim 1 above, and further in view Gao (EP 3174319).
 	As per claim 5, Santarone-Reiley teaches the method of claim 1:  	Santarone further teaches: 
	wherein accessing the geospatial location of the mobile device comprises, at the mobile device (see [0130-0131]): 
 		calculating a first geospatial coordinate occupied by the mobile device, in a geospatial coordinate system, at a first time (see [0036] “FIG. 1B illustrates geolocation aspects that may be used to identify a Commercial Property and corresponding data and predictions”; also, see [0131] “For example, in some embodiments, a unique identifier may be based upon Cartesian Coordinates, such as global positioning system (GPS) coordinates”); and
		transmitting the first geospatial coordinate and a first query for location services to a remote computer system (also, see Fig. 4A step 406 and see [0284] “At method step 406, the physical structure may be identified via a location. A physical location may include, for example, Cartesian Coordinates, such as Latitude and Longitude coordinates, GPS coordinates, or other verifiable set of location parameter”, this indicates that the mobile device transmitted the first geolocation, since the server 108 locates the AVM for the specific building based on the location/position received );
	wherein identifying the particular site occupied by the geospatial location comprises, at the remote computer system, locating the mobile device at the particular site at the first time in response to the first geospatial coordinate intersecting a georeferenced boundary of the particular site (see [0036] “FIG. 1B illustrates geolocation aspects that may be used to identify a Commercial Property and corresponding data and predictions”; also, see [0131] “For example, in some embodiments, a unique identifier may be based upon Cartesian Coordinates, such as global positioning system (GPS) coordinates”; 0130] “data in an AVM may be accessed via increasingly more accurate determinations. A first level of geospatial location determinations may be based upon a real estate parcel 110-113 and a second geospatial determination may be made according to position locators (discussed more fully below) included within the boundaries of the real estate parcel 110-113… to access a record of a design model for a specific wall portion within a structure based upon identification of a real estate parcel 110-113 and a location within a structure situated within the real estate parcel 110-113 and height and direction”, thus, once a mobile device is within the parcel 110, site/building 110A is identified and its Augmented virtual model (AVM) is sent to the mobile device);	
 	wherein accessing identifiers of the first set of wireless access points comprises, at the mobile device: 
 

 	wherein identifying the particular space occupied by the mobile device comprises, (see [0065] “Some exemplary embodiments may include updates to an AVM that include, one or more of: quantifying a make and model of equipment and machinery on site; time and date notation of change in location specific data; Model accessed and/or updated according to XYZ and distance data; XY data may include high level location designation within the street address via triangulation (i.e. such as a street address) and highly specific position designation (i.e. particular room and wall)”; [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers. Height may be determined via electronic devices, such as a smart device, or via triangulation referencing the location identifiers (locations identifiers are discussed more fully above and below); also, see [0291] “…e) calculating a position within the Processing Facility, the calculation based upon a relative distance of the at least three positioning reference devices to the point of measurement and a triangulation calculation…”) and a map of wireless network connectivity within the particular site (see [0292] “Measuring a distance to the at least three of the positioning reference devices may include, one or more of: relative signal strength received from wireless transmissions emanating from the at least three positioning reference devices; time of arrival of radio signals of wireless transmissions emanating from the at least three positioning reference devices measuring a distance to the at least three positioning reference devices comprises time difference of arrival of radio signals of wireless transmissions emanating from the at least three reference positioning devices”);
	further comprising,
	at the mobile device, in response to the remote computer system identifying the particular space occupied by the mobile device at the second time, downloading the space model comprising a 3D localization map of the particular space (see [0286] “Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers”, in order for the server to send each portion of the AVM for the specific particular location, the server uses the current location from the mobile device);
	Santarone does not explicitly teach wherein detecting the first set of optical features in the field of view of the optical sensor comprises detecting the first set of optical features in a first image recorded by the optical sensor at a third time succeeding the second time; and wherein calculating the position of the mobile device within the particular space comprises, at the mobile device, calculating the position of the mobile device within the particular space at approximately the third time based on positions of the first set of optical features relative to the constellation of reference features represented in the 3D localization map.
	However, Reiley further teaches wherein detecting the first set of optical features in the field of view of the optical sensor comprises detecting the first set of optical features in a first image recorded by the optical sensor at a third time succeeding the see 0019 “the method S100 to collect optical data at the mobile computing device, transform these optical data into a location of the mobile computing device… extract a more distinct constellation of 2D or 3D features from this composite 2D image or 3D point cloud; and refine the determined location of the mobile computing device based on a comparison of this revised constellation of 2D or 3D features to the localization”, the system is capable of detecting the image at any time as desired such as a third time. Santarone determines the location/coordinates a first time and detects wireless signal strengths at a second time. Thus, the image taking can be performed at a third time for the second refine location using images); and wherein calculating the position of the mobile device within the particular space comprises, at the mobile device, calculating the position of the mobile device within the particular space at approximately the third time based on positions of the first set of optical features relative to the constellation of reference features represented in the 3D localization map (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone’s invention to include wherein detecting the first set of optical features in the field of view of the optical sensor comprises detecting the first set of optical features in a first image recorded by the optical sensor at a third time succeeding the second time; and wherein calculating the position of the mobile device within the particular space comprises, at the mobile device, calculating the position of the mobile device within the particular space at approximately the third time based on positions of the first set of optical features relative to the constellation of reference features represented in the 3D localization map as taught by Reiley in order to determine the location of a user/mobile device with higher precision and confidence and provide an enhanced localization methods when combined with Santarone’s method that uses wireless signal for localization.
	While Santarone clearly teaches accessing access points and identifiers of the access points for location purposes, Santarone-Reiley does not explicitly teach: 
	aggregating a second list of identifiers of the first set of wireless access points within wireless range of the mobile device at a second time succeeding the first time; and transmitting the second list of identifiers of the first set of wireless access points and a second query for location services to the remote computer system. 
	However, Gao teaches a method for location services comprising aggregating a second list of identifiers of the first set of wireless access points within wireless range of (see Fig. 3 and [0056] “function of detecting WiFi networks, measuring and computing the signal strength of the WiFi networks and unique identification code MAC addresses of wireless routers;  (4) the function of accessing the WiFi networks through mobile terminals and acquiring the unique identification code MAC addresses of the wireless routers thereof; (5) the function of associating user location information labels with the unique identification code MAC addresses 20 of the WiFi wireless routers to establish a corresponding relationship, and reporting to the LBS positioning management platform; Fig. 8 step 804 and see [0147] “the client collects at most five strongest WiFi signals which are detected, WiFi signal strength and MAC addresses of WiFi signal wireless routers are acquired through measurement and computation, at most five MAC addresses and WiFi signal strength parameters 45 are reported to the LBS positioning management platform”), and transmitting the second list of identifiers of the first set of wireless access points and a second query for location services to the remote computer system (see [0002]; also, see [0056] “…the function of associating user location information labels with the unique identification code MAC addresses 20 of the WiFi wireless routers to establish a corresponding relationship, and reporting to the LBS positioning management platform”; also, see [0147] “at most five MAC addresses and WiFi signal strength parameters 45 are reported to the LBS positioning management platform…and at this moment, the user can select basic location services (free services) and advanced location services (paid services) according to the needs”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include aggregating a second list of identifiers of the first set of wireless access points within wireless range of the mobile device at a second time succeeding the first time as taught by and transmitting the second list of identifiers of the first set of wireless access points and a second query for location services to the remote computer system as taught by Gao in order to receive a location and location based content for users while moving (see [0129]).
	As per claim 6, Santarone-Reiley-Gao teaches the method of claim 5: 
	Reiley further teaches further comprising detecting an initial set of optical features in an initial image recorded by the optical sensor between the second time and the third time (see [0017] images of interior or exterior spaces; also, see 0019 “the method S100 to collect optical data at the mobile computing device, transform these optical data into a location of the mobile computing device… extract a more distinct constellation of 2D or 3D features from this composite 2D image or 3D point cloud; and refine the determined location of the mobile computing device based on a comparison of this revised constellation of 2D or 3D features to the localization”, Reiley clearly teaches that images are taken at different times, thus, the system is capable of taking an initial image between second time and a third time (this is the time where the first image was taken, which becomes a second image); wherein identifying the particular space occupied by the mobile device comprises: comparing the initial set of optical features to constellations of reference (see [0019], see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]); and confirming presence of the mobile device in the particular space, in the cluster of spaces in the particular building, based on alignment between the initial set of optical features and the constellation of reference features represented in the space model of the particular space (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]; and see [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”).
	Gao further teaches wherein identifying the particular space occupied by the mobile device comprises: estimating occupation of the mobile device in a cluster of spaces within the particular building based on the second list of identifiers of the first set of wireless access points and a map of wireless network connectivity within the particular site (see Fig. 3 and see [0002] “The fingerprint positioning method refers
to a method that extraction and collection of WiFi signal features need to be performed before positioning, a "signal strength map" (fingerprint database) is drawn, received WiFi signals are compared with WiFi signals in the "signal strength map" when a user needs positioning, and thus the location of the user can be matched”; also, see [0056], [0147]).
	As per claim 7, Santarone-Reiley-Gao teaches the method of claim 1:
	Reiley further teaches wherein detecting the first set of optical features in the field of view of the optical sensor comprises: accessing a color image recorded by the optical sensor in the mobile device (see [0019]; also, see [0017] “Alternatively, the localization map can include a 3D model or 2D height map containing geospatially-label points or other features and constructed from depth (e.g., LIDAR) or color images of interior and/or exterior spaces within the geographic region”); and extracting the first set of optical features from the color image (see [0017], [0019]); and wherein calculating the position of the mobile device within the particular space comprises (see [0017], [0019], [0032], [0034], [0040], [0043], ): calculating a transform that projects the first set of optical features onto corresponding reference features in the space model (see [0017], [0019], [0032], [0034], [0040], [0043], [0071] “…projecting the location of the known feature…” ; [0073] “calculate a transform that projects the known features in the geospatial cluster onto corresponding image features in the optical image (or video frame, etc.); and apply the transform to geographic locations associated with these known features to calculate an actual 3D geographic location of the mobile computing device”); and calculating the position of the mobile device within the particular space at (see [0073] “calculate a transform that projects the known features in the geospatial cluster onto corresponding image features in the optical image (or video frame, etc.); and apply the transform to geographic locations associated with these known features to calculate an actual 3D geographic location of the mobile computing device,).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Gao’s combination as taught above to include wherein detecting the first set of optical features in the field of view of the optical sensor comprises: accessing a color image recorded by the optical sensor in the mobile device; and extracting the first set of optical features from the color image;  and wherein calculating the position of the mobile device within the particular space comprises: calculating a transform that projects the first set of optical features onto corresponding reference features in the space model; and calculating the position of the mobile device within the particular space at the third time based on the transform as taught by Reiley  in order to in order to determine the location of a user/mobile device with higher precision and confidence (see [0065]) and provide an enhanced localization methods when combined with Santarone’s method that uses wireless signal for localization.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907) as applied to claim 1 above, and further in view Gao (EP 3174319) and Chang et al (US 20160034017).
 	As per claim 8, Santarone-Reiley teaches the method of claim 1:
(see [0065 and 0286; also, see claim 1 above for rationale for this step);
	further comprising, at the mobile device: downloading the space model for the particular space in response to the remote computer system identifying the particular space occupied by the mobile device at the first time (see [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers”);
	tracking positions of the mobile device within the particular space based on positions of optical features detected in the field of view of the optical sensor relative to reference features represented in the space model over a first period of time (see [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers”);
(see [0067] and see [0249] Santarone teaches that the AVM model is dynamic an changes based on the location of the mobile device/user see [0249]; when the system is in different areas views are presented. For instance, when the user changes location new models are generated); 
	in response to detecting absence of reference features, represented in the space model, in the field of view of the optical sensor (Santarone teaches that the AVM model is dynamic and changes based on the location of the mobile device/user see [0249]): 
 		
		and discarding the space model for the particular space (see [0067] “0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers”);
	and further comprising,
	Santarone further teaches in response to (see [0140]-0143]; Santarone teaches a system wherein a plurality of wireless access points are used for localization around a building );
	and based on identifiers of the second set of wireless access points and known locations of wireless access points within the particular building, identifying a second space within the particular building occupied by the mobile device at the second time (see [0065] “Some exemplary embodiments may include updates to an AVM that include, one or more of: quantifying a make and model of equipment and machinery on site; time and date notation of change in location specific data; Model accessed and/or updated according to XYZ and distance data; XY data may include high level location designation within the street address via triangulation (i.e. such as a street address) and highly specific position designation (i.e. particular room and wall)”; [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers. Height may be determined via electronic devices, such as a smart device, or via triangulation referencing the location identifiers (locations
identifiers are discussed more fully above and below); also, see [0291] “…e) calculating a position within the Processing Facility, the calculation based upon a relative distance of the at least three positioning reference devices to the point of measurement and a triangulation calculation…”; also, see [0297-0298 ).
see Fig. 2 Reiley teaches a dynamic generation of a location and a model including indoor models based on images taken by a camera. Thus, when the images contain new features, new models are generated). 
 	Santarone does not explicitly teach wherein identifying the particular space occupied by the mobile device comprises, at a remote computer system; in response to detecting absence of reference features, represented in the space model, in the field of view of the optical sensor: predicting departure of the mobile device from the particular space.
	However, Gao teaches a method for location services comprising identifying the particular space occupied by the mobile device comprises, at a remote computer system, based on identifiers of the set of wireless access points received from the mobile device (see Fig. 3 and [0056] “function of detecting WiFi networks, measuring and computing the signal strength of the WiFi networks and unique identification code MAC addresses of wireless routers;  (4) the function of accessing the WiFi networks through mobile terminals and acquiring the unique identification code MAC addresses of the wireless routers thereof; (5) the function of associating user location information labels with the unique identification code MAC addresses 20 of the WiFi wireless routers to establish a corresponding relationship, and reporting to the LBS positioning management platform; Fig. 8 step 804 and see [0147] “the client collects at most five strongest WiFi signals which are detected, WiFi signal strength and MAC addresses of WiFi signal wireless routers are acquired through measurement and computation, at most five MAC addresses and WiFi signal strength parameters 45 are reported to the LBS positioning management platform”), and transmitting the identifiers of the first set of wireless access points for location services to the remote computer system (see [0002]; also, see [0056] “…the function of associating user location information labels with the unique identification code MAC addresses 20 of the WiFi wireless routers to establish a corresponding relationship, and reporting to the LBS positioning management platform”; also, see [0147] “at most five MAC addresses and WiFi signal strength parameters 45 are reported to the LBS positioning management platform…and at this moment, the user can select basic location services (free services) and advanced location services (paid services) according to the needs”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include identifying the particular space occupied by the mobile device comprises, at a remote computer system, based on identifiers of the set of wireless access points received from the mobile device for location services to the remote computer system as taught by Gao in order to receive a location and location based content for users while moving (see [0129]).

	Chang teaches a system comprising in response to detecting absence of reference features, represented in the space model, in the field of view of the optical sensor: predicting departure of the mobile device/user from the particular space (see 0021 “Whereas, if the distribution area of the skin color distribution region of the image captured by the image pickup device 12 is smaller than the predetermined area, it is inferred that the user is departed from the operating position of the computer system 1. Then, a step P4 is performed”).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include in response to detecting absence of reference features, represented in the space model, in the field of view of the optical sensor: predicting departure of the mobile device/user from the particular space as taught by Chang in order to perform further steps (see Fig. 2).
Claims 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907) as applied to claim 1 above, and further in view Schmirler et al (US 20180130260) and Barros et al (US 20020147717).
	As per claim 11, Santarone-Reiley teaches the method of claim 1, Santarone further teaches further comprising, in response to identifying the particular space occupied by the mobile device: aggregating a list of protocols queued for equipment (see [0065] “Model accessed and/or updated according to XYZ and distance data”; also, see [0141] “Based upon a recorded position within the structure 102A and the calculated direction, a data record may be accessed in the Augmented Virtual Model 100 and a specific portion of the Augmented Virtual Model 100 and/or the Virtual Processing Facility 102B may be presented on the user device 106”, again, in response  to a position within a specific distance threshold of the mobile device with respect to equipment, the AVM and all the guidance/protocol is allowed to take place at the position. Also, see [0154] “The user 131 may also be provided with controls 133. Controls 133 may include, for example, zoom, volume, scroll of data fields and selection of data fields. Controls may be operated based upon an item of Equipment 132 within a Field of View 138 of the User 131 located at a vantage point 137 and viewing a selected direction (Z axis).Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”); also, see [0255], thus, models, layout, information and controls for specific equipment is aggregated in the server and sent to the mobile device when in a location close to each equipment);
	But it does not explicitly teach filtering the list of protocols based on protocol qualifications of the user; sorting the list of protocols based on proximity of the mobile device to a set of equipment units associated with protocols in the list of protocols; and at the mobile device, prompting the user to select from the list of protocols; and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the protocol from a database in response to selection of the protocol, from the list of protocols, by the user.
(see Figs. 8-11 shows location based content including data, guides, workflows, and controls are provided to a user; Fig. 6A shows a server or platform 302 aggregates protocols (steps to be performed at equipment units) which are provided to a user wearing mobile device 206 based on a specific location; also, see  [0152] “These presentations can include graphical indicator overlays that point to or otherwise visually identify devices, workstations, or machine components that the user's attention should be focused on during a current step of the workflow, alphanumeric instructions that inform the user of the next step to be performed, feedback graphics that indicate when the step has been correctly performed or when the user has deviated from the proper workflow sequence, and other such information. Workflow presentations may include both alphanumeric instructions, as well as graphical guides that illustrate certain steps of the workflow. These graphical guides may include, for example, diagrams illustrating the action to be performed, photographic or video data that demonstrates how a given step is to be performed, device documentation, or other such guides”; also, see [0154] “The user's location can be used to confirm that the user is at the appropriate location to perform the workflow step currently awaiting completion (e.g., in front of the appropriate control panel, HMI, machine station, or mechanical/electrical component)”.  filtering the list of protocols based on protocol qualifications of the user (see [0119] “Based on the identity of the device or system that the user is requesting to view, as well as the identity or role of the user, VR/AR presentation system 302 can determine whether the user is authorized to receive a virtual or augmented reality interface for the device or system, as well as a degree of control privilege for which the user is authorized based on either the user's identity or the user's role. For example, depending on the user's identity or role, the user may be granted view-only privileges, or may alternatively be granted full or limited control privileges whereby the user is permitted to deliver control instructions 1206 to the device or system”, the filtering is based on a user qualifications”; also, see [0057] “qualified plant technician”; also, see [0111] “filtering”; also, see [0112] “Rendering component 308 can also filter the data presented to the user based on the user's identity or role” and  [0185]); and at the mobile device, prompting the user to select from the list of protocols (see [0050] “This external view can include real-time avatars representing human operators, superimposed production statistics and status data, and other information. In accordance with user selection input, the system can switch from this external view to an internal view that renders a realistic presentation of the factory floor area from the point of view of a person standing within the environment. This internal view can include superimposed operational and status data placed on or near representations of the relevant industrial devices or control panels”; 0096, 0098, [0111], [0115-0116]; these paragraphs clearly teach selection of data including workflows, controls, commands from a user); and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the (see [0115], [0116], [0152]; loading/downloading a protocol includes downloading the information including a workflow (steps), controls and other data forma server 302. Once the protocols (steps, controls) are downloaded the user can make use of these functions and record within the augmented reality the steps performed, see [0152], [0154] “For example, based on the user's determined proximity to a control panel and a transitioning of a mode switch on the control panel from a first position to a second position, monitoring component 316 can confirm that the user has placed the automation system in the correct mode in accordance with a current pending step of the workflow”; also, see [0155] “can indicate whether the user is currently viewing a correct area of the automation system for completion of a pending workflow step”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include in response to identifying the particular space occupied by the mobile device: aggregating a list of protocols queued for equipment units located in the particular building, filtering the list of protocols based on protocol qualifications of the user; and at the mobile device, prompting the user to select from the list of protocols; and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the protocol from a database in response to selection of the protocol, from the list of protocols, by the user as taught by Schmirler in order to allow a technician to perform steps corresponding to protocols for respective equipment at  and to avoid unauthorized people accessing the system based on the filtering (see [0112]).
 	Santarone-Reiley-Schmirler’s combination still does not explicitly teach sorting the list of protocols based on proximity of the mobile device to a set of equipment units associated with protocols in the list of protocols;
	However, Barros teaches a proximity sorting system comprising teach sorting a list of protocols (interpreted as steps, data or things to do; see [0028] to do list or list of events; also, see [0047] “in step 218, the data records in user device 108, can be sorted according to proximity to the current position of the user device 108, as determined in the foregoing steps. In another exemplary embodiment, another sorting index than proximity to the user device can be used, or can be used in addition to sorting based on proximity”; also, see [0060] sorting a list of things to do based on the proximity or location of a user mobile device to the location associated with each thing to do) based on proximity of the mobile device to specific location associated with protocols in the list of protocols ([0028] and [0060]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Schmirler’s invention to include a proximity sorting system comprising teach sorting a list of protocols based on proximity of the mobile device to specific location associated with protocols in the list of protocols as taught by Barros in order to sort the tasks/protocols to be performed by a user at a specific locations where the equipment units are located in order to save time (see [0015] the sorting is based on distance to the event; also, see [0047] “the data records in user device 108, can be sorted according to proximity to the current position of the user device 108, as determined in the foregoing steps….”).
	As per claim 18, Santarone-Reiley teaches the method of claim 17: further comprising, in response to confirming presence of the mobile device in the particular space: aggregating a list of protocols queued for equipment units located in the particular building (see [0065]; [0141], [0154]; [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”); also, see [0255]; also, see claim 11 above for the same rationale for these limitations);
	But it does not explicitly teach sorting the list of protocols based on proximity of the mobile device to a set of equipment units associated with protocols in the list of protocols; and at the mobile device, prompting the user to select from the list of protocols; and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the protocol from a database in response to selection of the protocol, from the list of protocols, by the user.
 	However, Schmirler teaches a method for providing protocols/steps or guidance  for equipment units comprising in response to identifying the particular space occupied by the mobile device: aggregating/providing a list of protocols queued for equipment units located in the particular building (see Figs. 8-11 shows location based content including data, guides, workflows, and controls are provided to a user; Fig. 6A shows a server or platform 302 aggregates protocols (steps to be performed at equipment units) which are provided to a user wearing mobile device 206 based on a specific location; also, see  [0152]; [0154]),  and at the mobile device, prompting the user to select from the list of protocols (see [0050]; [0096], [0098], [0111], [0115-0116]; See claim 11 for the rationale); and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the protocol from a database in response to selection of the protocol, from the list of protocols, by the user (see [0115], [0116], [0152] and [0154] “See claim 11 for the rationale.).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include in response to confirming presence of the mobile device in a particular space: aggregating a list of protocols queued for equipment units located in the particular building, filtering the list of protocols based on protocol qualifications of the user; and at the mobile device, prompting the user to select from the list of protocols; and wherein loading the protocol associated with the equipment unit in the particular space comprises, at the mobile device, downloading the protocol from a database in response to selection of the protocol, from the list of protocols, by the user as taught by Schmirler in order to allow a technician to perform steps corresponding to protocols for respective equipment at respective detected location and to avoid unauthorized people accessing the system based on the filtering (see [0112]).
 	Santarone-Reiley-Schmirler’s combination still does not explicitly teach sorting the list of protocols based on proximity of the mobile device to a set of equipment units associated with protocols in the list of protocols;
	However, Barros teaches a proximity sorting system comprising teach sorting a list of protocols (interpreted as steps, data or things to do; see [0028] to do list or list of events; also, see [0047] “in step 218, the data records in user device 108, can be sorted according to proximity to the current position of the user device 108, as determined in the foregoing steps. In another exemplary embodiment, another sorting index than proximity to the user device can be used, or can be used in addition to sorting based on proximity”; also, see [0060] sorting a list of things to do based on the proximity or location of a user mobile device to the location associated with each thing to do) based on proximity of the mobile device to specific location associated with protocols in the list of protocols ([0028] and [0060]).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley-Schmirler’s invention to include a proximity sorting system comprising teach sorting a list of protocols based on proximity of the mobile device to specific location associated with protocols in the list of protocols as taught by Barros in order to sort the tasks/protocols to be performed by a user at a specific locations where the equipment units are located in order to save time (see [0015] the sorting is based on distance to the event; also, see [0047] “the data records in user device 108, can be sorted according to proximity to the current position of the user device 108, as determined in the foregoing steps….”).
Claims 12, 13,15-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907) as applied to claim 1 above, and further in view Schmirler et al (US 20180130260).
	As per claim 12, Santarone-Reiley teaches the method of claim 1, further comprising: 
 	Santarone further teaches initializing a first instance of the protocol at the mobile device (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, [0065], [0141], [0154], Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; see Fig. 1E the first step could include a directional audio capture. see claim 1 for further rationale);
	Reiley further teaches tracking positions of the mobile device within the particular space based on positions of optical features detected in the field of view of the optical sensor relative to reference features represented in the space model over a first period of time (see [0017], [0019], [0032], [0034], [0040], [0043], and [0046]”…. calculates an actual location of the mobile computing device—and therefore the user—in Block S170 based on relative positions and sizes of these image features and locations associated with known features matched to these image features, as shown in FIGS. 2 and 3”; also, see [0048] “if the user is occupying an indoor space, the native application can identify: a window, a door, floor and ceiling corners, a floor pattern, floor and wall colors, a lighting element, a stairwell, an elevator, an office space, and/or an architectural detail (e.g., a stair railing, an interior columns), etc. in the optical image. In Block S130, the native application can thus detect a constellation of features that represent a space occupied by the mobile computing device at a time that the image was recorded”);
(see also, see [0146]l; see [0154]; [0188]; [0191] “…service a problem…”; also, see [0259], see claim 1 for further rationale);
	Santarone-Reiley does not explicitly teach recording a first sequence of timestamps of confirmations of a first subset of steps, in the sequence of steps, during the first period of time;
	recording a set of data, specified in a second subset of steps in the sequence of steps, during the first period of time;
	recording a second sequence of timestamps of the set of data, corresponding to the second subset of steps, during the first period of time;
	and compiling positions of the mobile device, confirmations of the first subset of steps, and the set of data into a first protocol record of the first instance of the protocol based on the first sequence of timestamps and the second sequence of timestamps.
	However, Schmirler teaches method for providing protocols/steps or guidance  for equipment units comprising recording a first sequence of timestamps of confirmations of a first subset of steps, in the sequence of steps, during the first period of time (see [0123] “time stamp information indicating a time at which each frame of the video data 1412 was recorded”; also, see [154] “Concurrently, device interface component 314 collects user data 1704 that can be used to confirm that the user is performing the steps recommended by the workflow delivered to the user's wearable appliance 206. User data 1704 can include, for example, the user's identity and location relative to the automation system or components thereof”.), recording a set of data, specified in a second subset of steps in the (see [0154]), recording a second sequence of timestamps of the set of data, corresponding to the second subset of steps, during the first period of time (see [0134] and [0154]), and compiling positions of the mobile device, confirmations of the first subset of steps, and the set of data into a first protocol record of the first instance of the protocol based on the first sequence of timestamps and the second sequence of timestamps (see [0154] “device interface component 314 collects user data 1704 that can be used to confirm that the user is performing the steps recommended by the workflow delivered to the user's wearable appliance 206. User data 1704 can include, for example, the user's identity and location relative to the automation system or components thereof. The user's location can be used to confirm that the user is at the appropriate location to perform the workflow step currently awaiting completion (e.g., in front of the appropriate control panel, HMI, machine station, or mechanical/electrical component). User data 1704 can also include data indicating the user's interactions with devices associated with the automation system. Some of these interactions may be inferred based a correlation of the user's location relative to the automation system and status information collected from one or more devices of the automation system).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include recording a first sequence of timestamps of confirmations of a first subset of steps, in the sequence of steps, during the first period of time; recording a set of data, specified in a second  and to avoid unauthorized people accessing the system based on the filtering (see [0112]) and collect the data for recording (see 0154]).
	As per claim 13, Santarone-Reiley-Schmirler teaches the method of claim 12, further comprising: 
	Schmirler further teaches accessing a set of stored protocol records  for a set of previous instances of the protocol (see[0156] “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow”, thus, steps are accessed); detecting a deviation between orders of positions represented in the first protocol record and represented in the set of stored protocol records (see [0156] “determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow. In some embodiments, monitoring component 316 can also calculate and record performance metrics for the user that rate the user's performance of the workflow, based on the user's measured degree of compliance with or deviation from the workflow. These performance metrics can be based on such factors as a number of detected deviations from the workflow, an average speed at which the user completes workflows, a number of workflows carried out by the user, or other such factors); and queuing a segment of the protocol record containing the deviation for verification ([0156] “Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow. In some embodiments, monitoring component 316 can also calculate and record performance metrics for the user that rate the user's performance of the workflow, based on the user's measured degree of compliance with or deviation from the workflow”).	
  	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include accessing a set of stored protocol records for a set of previous instances of the protocol, detecting a deviation between orders of positions represented in the first protocol record and represented in the set of stored protocol records;  and queuing a segment of the protocol record containing the deviation for verification as taught by Schmirler in order to allow a technician to perform steps corresponding to protocols for respective equipment at respective detected location (see [0112]) and to execute steps of workflow/protocol with high accuracy (see [0156]).	
As per claim 15, Santarone-Reiley-Schmirler teaches the method of claim 12:  
 	Schmirler further teaches accessing a reference protocol record for the protocol (see [0156]),  detecting a deviation between position of the mobile device during a particular step in the first instance of the protocol and a reference location for the particular step defined in the reference protocol record (see 0156]); and in response to the deviation exceeding a threshold deviation, queuing a segment of the protocol record containing the deviation for remote verification (see [0156] “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow. In some embodiments, monitoring component 316 can also calculate and record performance metrics for the user that rate the user's performance of the workflow, based on the user's measured degree of compliance with or deviation from the workflow”).
 	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone-Reiley’s combination as taught above to include accessing a reference protocol record for the protocol (see [0156]),  detecting a deviation between position of the mobile device during a particular step in the first instance of the protocol and a reference location for the particular step defined in the reference protocol record;  (see [0112]) and to execute steps of workflow/protocol with high accuracy (see [0156]).
 	As per claim 16, Santarone-Reiley-Schmirler teaches the method of claim 12:. 
 Schmirler further teaches accessing a reference protocol record for the protocol (see [0156]); detecting a deviation across durations between confirmations of the first subset of steps in the first instance of the protocol and confirmations of the first subset of steps defined in the reference protocol record (see [0156] “Based on a comparison of the user's interactions with the automation system with the steps of the preferred workflow, rendering component 308 can generate and deliver workflow feedback data 1712 to the user's wearable appliance 206 in response to determining that the user has deviated from the workflow. Such feedback may comprise, for example, corrective instructions intended to inform the user of the deviation and to guide the user to the correct sequence of operations dictated by the workflow. In some embodiments, monitoring component 316 can also calculate and record performance metrics for the user that rate the user's performance of the workflow, based on the user's measured degree of compliance with or deviation from the workflow); and in response to the deviation exceeding a threshold deviation, queuing a segment of the protocol record containing the deviation for remote verification (see [0156]).  
 and (see [0112]) and to execute steps of workflow/protocol with high accuracy (see [0156]).
	As to claim 19, this claim is the method claim corresponding to the method claim 13 and is rejected for the same reasons mutatis mutandis.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Reiley et al (US 20180357907) and   Schmirler et al (US 20180130260) as applied to claim 12 above, and further in view Yamada et al (US 20130247117).
	As per claim 14, Santarone-Reiley-Schmirler teaches the method of claim 12, Santarone teaches a second remote device (see Fig. 1C server 108 ), and Schmirler teaches compiling and compiling positions of the mobile device, confirmations of the first subset of steps, and the set of data into a first protocol record of the first instance of the protocol based on the first sequence of timestamps and the second sequence of timestamps (see claim 12 above) and to verify accurate completion of steps in the first see 0154] “to confirm that the user is performing the steps recommended by the workflow delivered to the user's wearable appliance). However, Santarone-Reiley-Schmirler does not explicitly teach further comprising, at a second device associated with a remote verifier, rendering an animation of positions of the mobile device, represented in the protocol record, over a spatial representation of the particular space; rendering set of data within the spatial representation of the particular space and synchronized to positions of the mobile device represented within the spatial representation based on the first set of timestamps and the second set of timestamps; and serving a prompt to the remote verifier to verify accurate completion of steps in the first instance of the protocol depicted in the spatial representation of the particular space.	
	However, Yamada teaches a system and method comprising rendering an animation of positions of the mobile device, represented in the protocol record, over a spatial representation of the particular space (see Fig. 668 the image shows an animations of positions that a user and mobile device have been), rendering set of data within the spatial representation of the particular space and synchronized to positions of the mobile device represented within the spatial representation based on the first set of timestamps and the second set of timestamps (see Fig. 668 the image shows rendering of data including coordinates and objects present in different spaces, synchronized to positions of the mobile device). 
	 Therefore, it would have been obvious to one of ordinary skilled in the art of GUIs  before effective filing date of the claimed invention to which said subject matter , rendering set of data within the spatial representation of the particular space and synchronized to positions of the mobile device represented within the spatial representation based on the first set of timestamps and the second set of timestamps as taught by Yamada in order to allow an operator to verify the locations where a user has been and confirm that the user has been near different equipment (see Fig. 668).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Santarone et al (US 20180239840) in view of Gao (EP 3174319).
 	As per claim 20, Santarone teaches a method for assisting execution of manual protocols at production equipment includes (see [0008-009]; also, see claim 1 above for further rationale):
	accessing a geospatial location of a mobile device (see Fig. 1B when a user is close (access an area or location) to a specific site/building, the structure is identified based on the mobile device and/or building coordinates; see [0130]; see claim 1 for further rationale);
	identifying a particular site occupied by the mobile device based on the geospatial location (see [0036], [0133]; also, see Fig. 4A step 406 and see [0284]; see claim 1 for further rationale);
	accessing identifiers of a first set of wireless access points wirelessly accessible to the mobile device (see [0286] and [0297]; see claim 1 for further rationale);
(see [0065], [0286], [0297-0298] and see claim 1 for further rationale);
	
	loading a protocol associated with an equipment unit in the particular space, the protocol defining a sequence of steps for operation of the equipment unit by a user (see also, see [0146]l; see [0154]; [0188]; [0191] “…service a problem…”; also, see [0259], see claim 1 for further rationale);
	detecting a second set of wireless signals at the mobile device, calculating a position of the mobile device relative to the equipment unit based on positions the second set of wireless signals (see [0065] “Some exemplary embodiments may include updates to an AVM that include, one or more of: quantifying a make and model of equipment and machinery on site; time and date notation of change in location specific data; Model accessed and/or updated according to XYZ and distance data; XY data may include high level location designation within the street address via triangulation (i.e. such as a street address) and highly specific position designation (i.e. particular room and wall)”; [0286] “At method step 408, an A VM may be identified and accessed via the physical location. Once an appropriate AVM is accessed, a particular portion of the AVM may be presented via a GUI based upon the position within the Processing Facility (or proximate to the Processing Facility) and a direction, height and angle of view. The position may be determined relative to location identifiers. Height may be determined via electronic devices, such as a smart device, or via triangulation referencing the location identifiers (locations identifiers are discussed more fully above and below); also, see [0291] “…e) calculating a position within the Processing Facility, the calculation based upon a relative distance of the at least three positioning reference devices to the point of measurement and a triangulation calculation…”);
	at the mobile device: initiating a first step, in the protocol, associated with a particular element on the equipment unit, and serving a guidance for the first step to the user in response to the position of the mobile device falling within a threshold distance of the particular element (see page 27 claim 19 “generating a volume of production of a machine located at the Z distance of interest and the Z direction of interest from the XY position of the smart device”, [0065], [0141], [0154], Also, see [0286]-[0287] and [0316] and Fig. 9A-D and Figs. 10-12”; see Fig. 1E the first step could include a directional audio capture. see claim 1 for further rationale).
	Santarone does not explicitly teach in response to identifying the particular space occupied by the mobile device, loading a space model representing a constellation of wireless features within the particular space, and calculating a position of the mobile device relative to the equipment unit based on positions the second set of wireless signals and the constellation of wireless features represented in the space model (see Fig. 3 and see [0002] “The fingerprint positioning method refers
to a method that extraction and collection of WiFi signal features need to be performed before positioning, a "signal strength map" (fingerprint database) is drawn, received WiFi signals are compared with WiFi signals in the "signal strength map" when a user needs positioning, and thus the location of the user can be matched”; also, see [0056], [0147]).
	Therefore, it would have been obvious to one of ordinary skilled in the art before effective filing date of the claimed invention to which said subject matter pertains to have modified Santarone as taught above to include aggregating a second list of identifiers of the first set of wireless access points within wireless range of the mobile device at a second time succeeding the first time as taught by and transmitting the second list of identifiers of the first set of wireless access points and a second query for location services to the remote computer system as taught by Gao in order to receive a location and location based content for users while moving (see [0129]).
Conclusion
	Examiner respectfully requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist Examiner in prosecuting the application.
 	When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. Applicant must also show how the amendments avoid or differentiate from such references or objections. See 37 CFR 1.111 (c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLVIN LOPEZ ALVAREZ whose telephone number is (571)270-7686 and fax (571) 270-8686). The examiner can normally be reached Monday thru Friday from 9:00 A.M. to 6:00 P.M. 
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Rocio del Mar Perez-Velez, can be reached at (571)-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).

/O. L./
Examiner, Art Unit 2117

/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117